Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent. In my opinion, R.C. 2953.32 requires a prosecutor who intends to object to the filing of an application to expunge a criminal record to file such objections with the trial court prior to the hearing date. Since the prosecutor did not comply with this procedure and since the trial court mistakenly relied upon oral objections as the basis for denying appellant’s application, I would reverse the judgment of the court of appeals and remand for a new hearing.
According to R.C. 2953.32(B): “The prosecutor may object to the granting of the application [for expungement] by filing an objection with the court prior to the date set for the hearing. The prosecutor shall specify in the objection the reasons he believes justify a denial of the application.” (Emphasis added.)
The majority construes this statute to mean that a prosecutor can either appear at the expungement hearing to contest the application to seal the criminal record or, in the alternative, can file written objections. Contrary to the majority’s interpretation, I believe the clear language of R.C. 2953.32(B) sets forth a single procedure for objecting to an application to seal a criminal record. The statute plainly states that a prosecutor who objects to the application must do so “prior to the date set for the hearing.” Therefore, the wording of the statute does not support the majority’s holding that a prosecutor may object for the first time at the expungement hearing.
Consequently, I would follow the decision of State v. Stiff (June 21, 1990), Scioto App. No. 1804, unreported, 1990 WL 84843, which was certified as being in *642conflict with the appellate decision in this case, and which held that the language of R.C. 2953.32(B) is mandatory and requires that objections to an application to seal a criminal record be made before the hearing.
Accordingly, I would reverse the judgment of the court of appeals and remand for a new hearing.
Moyer, C.J., and Pfeifer, J.,-concur in the foregoing dissenting opinion.